While respondent correctly points out that the irrebuttable mandatory minimum child support award of $25 per month set forth in Family Court Act § 413 (1) (g) is preempted under the Supremacy Clause (42 USC § 667 [b] [2]; Matter of Rose v Moody, 83 NY2d 65, 71-72 [1993], cert denied sub nom. Attorney General of N.Y. v Moody, 511 US 1084 [1994]; Matter of Lanzi v Lanzi, 298 AD2d 53, 56 [2002]), a review of the Family Court order at issue reveals that the $25 award was made pursuant to Family Court Act § 413 (1) (a), which provides, in relevant part, that “the parents of a child under the age of twenty-one years are chargeable with the support of such child and, if possessed of sufficient means or able to earn such means, shall be required to pay for child support a fair and reasonable sum as the court may determine” (emphasis added). Accordingly, we find that the child support award herein does not run afoul of the Supremacy Clause and, after a review of the record, further find that the Family Court did not err in ordering respondent to pay child *444support in the amount of $25 per month (see Aregano v Aregano, 289 AD2d 1081 [2001]). Concur—Tom, J.P., Mazzarelli, Nardelli and McGuire, JJ.